 

 

Case 1: 21- ct-00028- JPJ-PMS Document 2 Filed 04/28/21 Page1of18 Pageid#: 2

CLERK'S OFFICE U.S. DIST. COURT
AT ABINGDON, VA
FILED

UNITED STATES DISTRICT COURT APR 26 2021
WESTERN DISTRICT OF VIRGINIA —_,UAC-E rat
ABINGDON depo BK
UNITED STATES OF AMERICA : Case No. }}DICRHD
v. ! Violations:
: 18 U.S.C. §§ 1347 & 1349
RALPH THOMAS REACH : 21 U.S.C. §§ 841, 843, & 846
INDICTMENT
INTRODUCTION _

The Grand Jury charges and includes in each count of this Indictment, that at
times relevant to this Indictment:

RALPH THOMAS REACH and Watauga Recovery Clinics

1. RALPH THOMAS REACH (“REACH”) was a licensed medical
doctor.

| 2. In or around 2012, Watauga Recovery Clinic opened in Johnson City,
Tennessee. The clinic purported to be an office-based program that used medication-
assisted treatment for opioid addiction.

3. Since that time, and during the period covered in this indictment,
additional clinics opened in Knoxville, Greenville, Morristown, and Newport,
Tennessee. Additional clinics opened in Abingdon, Duffield, and Wytheville,
Virginia, and Fletcher, North Carolina.

4. | REACH was the primary owner of Watauga Recovery Center, Inc.;

USAO No. 2021R00203 1
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 2 of 18 ‘Pageid#: 3

Watauga Medical Group, P.C.; Watauga Duffield Medical Center, P.C.; Watauga
Recovery Center Wytheville, P.C.; Watauga Recovery Center, Johnson City, P.C.;
Watauga Recovery Center, Knoxville, P.C.; Watauga Recovery Center, Newport,
P.C.; Watauga Recovery Center Morristown, P.C.; Watauga Recovery Center,
Greeneville, P.C.; Watauga Recovery Center, Cookeville, P.C.; and Watauga
Recovery Center, Fletcher, P.C. (collectively, “Watauga Recovery Clinics”).

5. The Watauga Recovery Clinics were medical practices that purported
to treat opioid addiction with buprenorphine.

6. | Buprenorphine is approved for use as part of a program to treat opioid
addiction by preventing symptoms of withdrawal from heroin, oxycodone, and other
opiates, and opioids. Only health care providers with a specialized DEA number
(called an “X number”) were permitted to prescribe buprenorphine for opioid
addiction treatment. During most of the relevant time period, only physicians with
an X number were permitted to prescribe buprenorphine for opioid addiction
treatment.'

7. REACH and the Watauga Recovery Clinics employed more than fifty
physicians, nurse practitioners, and physician assistants at clinics in Virginia,

Tennessee, and North Carolina.

 

1 Regulations were implemented in January 2018 permitting nurse practitioners to apply for DEA
X numbers.

USAO No. 2021R00203 2
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 3of18 Pageid#: 4

8. During the relevant time period, Watauga Recovery Clinics operated
on a cash-only basis. That is, they accepted cash and credit card payments from
patients for office visits, but did not accept Medicare, Medicaid, or other insurance.
Patients of Watauga Recovery Clinics went to the clinics regularly and frequently to
renew their prescriptions. At times, patients paid $100 per weekly visit, $175 per bi-
weekly visit, or $300 per monthly visit.

Federal Health Care Benefit Programs

9. Medicare, Virginia Medicaid, and TennCare are health care benefit
programs funded and administered by the United States government. Medicare,
Virginia Medicaid, and TennCare provide health care benefits to eligible recipients,
including payment for laboratory services, such as urine drug screens, and
prescription drugs.

10. Medicare is a health care benefit program established to provide
medical services to elderly, blind, and disabled beneficiaries pursuant to the
provisions of the Social Security Act. Medicare will only pay for treatments,
services, and items (such as laboratory tests and prescription medications) that are
considered medically necessary, performed within accepted medical standards, and
rendered for a legitimate medical purpose.

11. Virginia Medicaid is a health care benefit program established pursuant

to Title 19 of the Social Security Act of 1965 and is designed to provide medical

USAO No. 2021R00203 3
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 4of18 Pageid#: 5

assistance services to indigent persons. Medicaid will only pay for services and items
(such as laboratory tests and prescription medications) that are considered medically
necessary, performed within accepted | medical standards, and rendered for a
legitimate medical purpose.

12. TennCare is a health care benefit program established pursuant to Title
19 of the Social Security Act of 1965, and it is how Tennessee provides Medicaid to
its citizens. TennCare will only pay for services and items (such as laboratory tests
and prescription medications) that are considered medically necessary, performed
within accepted medical standards, and rendered for a legitimate medical purpose.

Illegitimate Prescriptions

13. Patients who had insurance, including Medicare, Medicaid, TennCare,
and other health care benefit programs, used their insurance benefits to pay for
prescriptions issued by REACH and other providers at Watauga Recovery Clinics.
REACH and other providers caused pre-authorization forms to be issued so that
insured patients could have their prescriptions covered by their insurance plans.

14. In many cases, the prescriptions caused to be issued by REACH and
other providers at Watauga Recovery Clinics were not issued for a legitimate
medical purpose or within the bounds of medical practice.

15. On occasions, REACH and others caused prescriptions to be issued in

the name of a provider who did not see the patient.

USAO No. 2021R00203 4
 

Case 1:21-cr-00023-JPJ-PMS, Document 2 Filed 04/28/21 Page5of18 Pageid#: 6

16. Patient records were often superficial and cut-and-pasted from
elsewhere. Patient examinations often lacked adequate history-taking and
assessment of potential diagnoses.

17. Prescribed doses of buprenorphine were often unjustifiably high or
above maximum recommended dosing without clear rationale.

18. Buprenorphine doses were often not appropriately tapered.

19. Medications, such as benzodiazepines and opioids, were often
inappropriately combined and prescribed to the same patient.

20. Prescriptions that are issued without a legitimate medical purpose or
beyond the bounds of medical practice are not medically necessary.

21. Medicare, Virginia Medicaid, and TennCare are not authorized to pay
for medically unnecessary prescriptions.

Urine Drug Screens

22. REACH and other providers at Watauga Recovery Clinics frequently
ordered both qualitative and quantitative urine drug screens for their patients. Urine
drug screens are intended to assess patients for drug use and provide information
that is pertinent to medical treatment. .

23. Qualitative drug screens detect the presence or absence of certain drugs
in a patient’s urine.

24. A “quick-cup test,” or “point-of-care test,” is a qualitative test. These

USAO No. 2021R00203 5
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 6of18 Pageid#: 7

tests are less reliable than automated tests, but the results are available to the provider
immediately, and they are relatively inexpensive.

25. Automated qualitative tests are performed by machine. These tests are
more accurate than the quick-cup tests, but they are less reliable than quantitative
tests. The results of the automated qualitative tests would typically be reported in
twenty-four to forty-eight hours, but they would not be used by the provider until
the patient’s next visit. These tests are significantly more expensive than quick-cup
tests.

26. During the relevant time, American Toxicology Laboratory (“ATL”)
performed automated qualitative tests for Watauga Recovery Clinics.

27. <A quantitative drug screen detects the presence and the quantity of
certain drugs in the patient’s urine, drug metabolites in the patient’s urine, or both.
These drug screens are performed by machine and are the most reliable, and the most
expensive, kind of urine drug screen. At Watauga Recovery Clinics, the results of
these drug screens were often not reported for days or weeks, and were not available
to the Watauga provider until the patient’s next visit. At times, these results took a
month or longer to be reported and were not available to the provider in time for the
patient’s next office visit.

28. Quantitative ‘tests for Watauga Recovery Clinic patients were

performed by various independent laboratories from 2014 until 2017.

USAO No. 2021R00203 6
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 7of18 Pageid#: 8

29. Beginning in late 2017, Watauga Recovery referred both qualitative
and quantitative urine screens to ATL, and continued to do so until in or about May
2018.

30. The various independent laboratories placed employee “collectors” in
each of the Watauga Recovery Clinics to collect specimens and send them to the lab
for testing.

31. Asacondition of doing business with REACH and Watauga Recovery
Clinics, independent laboratories had to agree that they would not send insured
patients to collections for any unpaid out-of-pocket co-pays, deductibles, or co-
insurance.

32. As another condition of doing business with REACH and Watauga
Recovery Clinics, independent laboratories had to agree that they would not send
self-pay or uninsured patients to collections for any unpaid bills.

33. Uninsured patients and self pay patients were not required to pay
anything for their urine drug screens.

34. Insured patients paid nothing out-of-pocket, and the independent
laboratories only collected what insurance companies, Medicare, TennCare, or
Virginia Medicaid paid.

35. Some of the independent laboratories would send out bills to patients,

but the patients were told they did not have to pay the bills and would not be sent to

USAO No. 2021R00203 7
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 8of18 Pageid#: 9

collections. At least one independent laboratory did not send out bills at all.

36. Since Watauga Recovery Clinics’ patients had no out-of-pocket costs
for urine drug screens, they had more money available to pay for their cash-only
clinic visit at Watauga Recovery Clinics, to the pecuniary benefit of REACH,
Watauga Recovery Clinics, and others.

37. Since Watauga Recovery Clinics’ patients had no out-of-pocket costs
for their drug screens, these patients were less likely to notice or care that drug
screening was overused, medically unnecessary, or both.

38. Drug screens ordered by medical providers at Watauga Recovery
Clinics, including REACH, were inappropriately regular and non-random.

39. Watauga Recovery Clinic providers, including REACH, often did not
take appropriate action regarding abnormal findings in the urine drug screen results,
and did not use the results of the urine drug screens for the purposes of directing
medical treatment.

40. Watauga Recovery Clinics’ providers, including REACH, ordered
medically unnecessary urine drug screens.

41. Medicare, Virginia Medicaid, and TennCare are not authorized to pay
for medically unnecessary urine drug screens.

42. During the relevant time period of the Indictment, Medicare, Medicaid,

and TennCare paid the independent laboratories for urine drug screens ordered by

USAO No. 2021R00203 8
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page9of18 Pageid#: 10

providers at Watauga Recovery Clinics, including REACH.

COUNT ONE
The Grand Jury charges that:
1. The Introduction to this Indictment is realleged and incorporated as if

fully set forth herein.

2. On or about and between September 4, 2014, and on or about April 28,
2018, in the Western District of Virginia and elsewhere, RALPH THOMAS
REACH, as a principal and aider and abettor, knowingly and willfully executed and
attempted to execute a scheme and artifice to (a) defraud health care benefit
programs and (b) obtain by means of false and fraudulent pretenses, representations,
and promises, money under the custody and control of Medicare, Virginia Medicaid,
and TennCare, which are health care benefit programs as defined by Title 18, United
States Code, Section 24(b), in connection with the delivery of and payment for health
care benefits, items, and services, in violation of Title 18, United States Code,
Section 1347.

3. It was the object of the scheme that RALPH THOMAS REACH,
Watauga Recovery Clinics, independent laboratories, and others, would cause
Medicare, Virginia Medicaid, and TennCare to (a) make payments by fraudulently
ordering, completing, and billing for urine drug screens that were medically

unnecessary, and the results of which were not used in directing the care of the

USAO No. 2021R00203 9
  

Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 10of18 Pageid#: 11

patient and (b) make payments for prescriptions for Schedule IIT and Schedule IV
controlled substances that were not for a legitimate medical purpose and were
beyond the bounds of medical practice, knowing that Medicare, Virginia Medicaid,
and TennCare would be billed for those medically unnecessary prescriptions.
4, In furtherance of the scheme to defraud, RALPH THOMAS REACH
Watauga Recovery Clinics, independent laboratories, and others:
a, knowingly submitted or caused to be submitted, billing to
Medicare, Virginia Medicaid, and TennCare, for medicaily unnecessary urine
drug screens performed by independent laboratories;
b. paid or received kickbacks;
C. provided free urine drug screens to self-pay and uninsured
patients, while billing insurance companies, Medicare, Virginia Medicaid,

and TennCare for their beneficiaries’ urine drug screens;

d. _— failed to use the results of the urine drug screening to direct
patient treatment;

e. performed inadequate patient examinations;

f. created superficial patient records;

g. prescribed inappropriate dosages and combinations of

prescription drugs; and

USAO No. 2021R00203 10
Case :1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page11o0f18 Pageid#: 12

h. received cash payments from patients for the issuance of such
prescriptions, while causing Medicare and Medicaid to pay for such
prescriptions.

5. All in violation of Title 18, United States Code, Sections 2 and 1347.

COUNT TWO

The Grand Jury charges that:

1. The Introduction to this Indictment and the factual allegations in Count
One are realleged and incorporated as if fully set forth herein.

2. On or about.and between September 4, 2014, and on or about April 28,
2018, in the Western District of Virginia and elsewhere, RALPH THOMAS
REACH, Watauga Recovery Clinics, independent laboratories, and others
knowingly conspired to knowingly and willfully execute and attempt to execute a
scheme and artifice to (a) defraud health care benefit programs and (b) obtain by
means of false and fraudulent pretenses, representations, and promises, money under
the custody and control of Medicare, Virginia Medicaid, and TennCare, which are
health care benefit programs as defined by Title 18, United States Code, Section
24(b), in connection with the delivery of and payment for health care benefits, items,
and services, in violation of Title 18, United States Code, Section 1347.

3. It was an object of the conspiracy that RALPH THOMAS REACH,

Watauga Recovery Clinics, independent laboratories, and others would cause

USAO No. 2021R00203 11
 

Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 12 0f18 Pageid#: 13

Medicare, Virginia Medicaid, and TennCare to (a) make payments by fraudulently
ordering, completing, and billing for urine drug screens that were medically
unnecessary, and the results of which were not used in directing the care of the
patient and (b) make payments for prescriptions for Schedule III and Schedule IV
controlled substances that were not for a legitimate medical purpose and were
beyond the bounds of medical practice, knowing that Medicare, Virginia Medicaid,
and TennCare would be billed for those medically unnecessary prescriptions.

4. In furtherance of the conspiracy and to effect its object, RALPH
THOMAS REACH, Watauga Recovery Clinics, independent laboratories, and
others:

a. knowingly submitted or caused to be submitted, billing to

Medicare, Virginia Medicaid, and TennCare, for medically unnecessary urine

drug screens performed by independent laboratories;

b. paid or received kickbacks;
c. provided free urine drug screens to self-pay and uninsured
patients, while billing insurance companies, Medicare, Virginia Medicaid,

and TennCare for their beneficiaries’ urine drug screens;

d. failed to use the results of the urine drug screening to direct
patient treatment;
e. performed inadequate patient examinations;

USAO No. 2021R00203 12
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page130f18 Pageid#: 14

f. created superficial patient records;

g. prescribed inappropriate dosages and combinations of
prescription drugs; and

h. received cash payments from patients for the issuance of such
prescriptions, while causing Medicare and Medicaid to pay for such

prescriptions.

5. All in violation of Title 18, United States Code, Section 1349.

COUNT THREE
The Grand Jury charges that:
1. The Introduction to this Indictment is realleged and incorporated as if

fully set forth herein.

2.  Attimes between on or about September 4, 2014, and on or about April
28, 2018, in the Western District of Virginia and elsewhere, RALPH THOMAS
REACH, Watauga Recovery Clinics, and others knowingly conspired with one
another, and with persons known and unknown to the Grand Jury, to dispense and
distribute buprenorphine, a Schedule JII controlled substance, without a legitimate
medical purpose and beyond the bounds of medical practice, in violation of Title 21,
United States Code, Section 841(a)(1).

3. All in violation of Title 21, United States Code, Sections 846 and

841(b)(1)(E)().

USAO No. 2021R00203 13
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 14o0f18 Pageid#: 15

COUNT FOUR
The Grand Jury charges that:
1. The Introduction to this Indictment is realleged and incorporated as if

fully set forth herein.

2. At times between on or about September 4, 2014, and on or about April
28, 2018, in the Western District of Virginia and elsewhere, RALPH THOMAS
REACH, Watauga Recovery Clinics, and others knowingly conspired with one
another, and with persons known and unknown to the Grand Jury, to possess with
the intent to dispense and distribute, and to dispense and distribute, clonazepam, a
Schedule IV controlled substance, without a legitimate medical purpose and beyond
the bounds of medical practice, in violation of Title 21, United States Code, Section
841(a)(1).

3. All in violation of Title 21, United States Code, Sections 846 and
841(b)(2).

COUNT FIVE

The Grand Jury charges that:

1. The Intreduction to this Indictment is realleged and incorporated as if
fully set forth herein.

2. At times between on or about September 4, 2014, and on or about April

28, 2018, in the Western District of Virginia and elsewhere, RALPH THOMAS

USAO No. 2021R00203 14
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 15o0f18 Pageid#: 16

REACH, Watauga Recovery Clinics, and others conspired together and with others
to knowingly and intentionally use, and aid and abet the use of, a registration number
issued to another person, in the course of distributing or dispensing a controlled
substance, in violation of Title 21, United States Code, Section 843(a)(2).

3. All in violation of Title 21, United States Code, Sections 846 and
843(d)(1).

COUNTS SIX THROUGH TWENTY-FOUR

The Grand Jury charges that:

l. The Introduction to this Indictment is realleged and incorporated as if
fully set forth herein.

2. Onor about the following dates, in the Western District of Virginia and
elsewhere, RALPH THOMAS REACH, as a principal and aider and abettor,
knowingly, intentionally, and unlawfully distributed and dispensed and caused the
intentional and unlawful distribution and dispensing of the below-listed Schedule II
controlled substances, in the approximate quantities listed, without a legitimate
medical purpose and beyond the bounds of medical practice, by allowing the

issuance of prescriptions for the following controlled substances, in his name:

USAO No. 2021R00203 15
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 16 of 18 Pageid#: 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT| DATE |PATIENT| DRUG | QUANTITY
6 1/11/2017 T.C. Subutex 28
7 2/15/2017 T.C. Subutex 42
8 5/10/2017 T.C. Suboxone 42
9 5/31/2017 T.C. Suboxone 42
10 6/19/2017 T.C, Suboxone 14
11 7/19/2017 T.C, Suboxone 28
12 8/16/2017 T.C. Suboxone 14
13 8/23/2017 T.C. _-| Suboxone 28
14 11/29/2017 T.C. Suboxone 56
15 3/20/2017 CE. Suboxone 28
16 5/2/2016 K.K. Suboxone 28
17 5/16/2016 K.K. Suboxone 28
18 5/9/2016 J.M. Suboxone 42
19 5/16/2016 ELR. Suboxone 32
20 3/20/2017 H.R. Suboxone 28
21 5/16/2016 CR. Suboxone 70
22 5/2/2016 E.W. Suboxone 10
23 5/9/2016 EW. Suboxone 14
24 5/16/2016 E.W. Suboxone 28

 

 

 

 

 

 

 

2. All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(E)G).
COUNTS TWENTY-FIVE THROUGH FORTY-THREE

The Grand Jury charges that:

I. The Introduction to this Indictment is realleged and incorporated as if
fully set forth herein.

2. On or about the following dates, in the Western District of Virginia and
elsewhere, RALPH THOMAS REACH knowingly and intentionally aided and

abetted and caused the use by others of the registration number issued to another

USAO No. 2021R00203 16
 

Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page17of18 P

 

ageid#: 18

person (specifically him), in the course of distributing or dispensing a controlled

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

substance:
COUNT| DATE |PATIENT| DRUG | QUANTITY
25 1/11/2017 T.C. Subutex 28
26 2/15/2017 T.C. Subutex 42
27 5/10/2017 T.C. Suboxone 42
28 5/31/2017 T.C. Suboxone 42
29 6/19/2017 T.C. Suboxone 14
30 7/19/2017 T.C. Suboxone 28
31 8/16/2017 T.C. Suboxone 14
32 8/23/2017 T.C. Suboxone 28
33 11/29/2017 T.C. Suboxone 56
34 3/20/2017 C.E. Suboxone 28
35 5/2/2016 K.K. Suboxone 28
36 5/16/2016 K.K. Suboxone 28
37 5/9/2016 J.M. Suboxone 42.
38 5/16/2016 H.R. Suboxone 32
39 3/20/2017 H.R. Suboxone 28
40 5/16/2016 CLR. Suboxone 70
41 5/2/2016 E.W. Suboxone 10
42 5/9/2016 E.W. Suboxone 14
43 5/16/2016 E.W. Suboxone 28
2. Allin violation of Title 21, United States Code, Sections 843(a)(2) and
843(d)(1).

l.

NOTICE OF FORFEITURE

Upon conviction of one or more of the felony offenses alleged in this

Indictment, the defendants shall forfeit to the United States any property , real or

personal, which constitutes or is derived from proceeds traceable to said offenses,

pursuant to 18 U.S.C. § 982(a)(7) and 28 U.S.C. § 2461(c).

USAO No. 2021R00203
Case 1:21-cr-00023-JPJ-PMS Document 2 Filed 04/28/21 Page 18o0f18 Pageid#: 19

2. The property to be forfeited to the United States includes but is not
limited to the following property:
A forfeiture money judgment not less than $500,000.00 in United States
currency and all interest and proceeds traceable thereto, in that such
sum in aggregate was obtained directly or indirectly as a result of said
offenses or is traceable to such property.
3. If any of the above-described forfeitable property, as a result of any act
or omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with a third person;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
subdivided without difficulty,

it is the intent of the United States to seek forfeiture of any other property of the
defendant up to the value of the above-described forfeitable property, pursuant to 21
U.S.C. § 853(p).

A TRUE BILL, this 28th day of April, 2021.

/s/ Grand Jury Foreperson

Ldutyn-D Rew Fore
DANIEL P/ BUBAR
Acting United States Attorney

USAO No. 2021R00203 18
